An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT
oF
NEvAoA

CLEF\K’S OF\DER

_ (0)-1947  

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

BRIAN D. CRONK, PA-C, No. 622'77
Appellant,

MICHELLE LINDSEY, INDIVIDUALLY  "’~‘ 
AND AS PERSONAL JUL 3 1 2013
REPRESENTATIVE AND SPECIAL

ADMINISTRATOR OF THE ESTATE CLELR Cl 
OF JONATHAN K. LINDSEY, av 
DECEASED, ozPurv c».em< l
Respondents.

ORDVER DISMISSING APPEAL

Pursuar1t to the stipulation of the parties, this appeal is

hereby dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).
lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRAC!E K. LINDEMAN

B: / 

cc: Hon. J ames M. Bixler, District Judge
Richard A. Harris, Settlement Judge
Alverson Taylor Mortensen & Sanders
LaW Office of Daniel S. Simon
Christiansen LaW Offices
Eighth District Court Clerk

/2) ~££575